Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
Claims 15-18 and 21-29 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Examiner thanks Applicant for amending the claimed invention to better reflect features of the disclosed invention in order to overcome the prior art rejection(s), as suggested in the recent interview. The claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
Regarding independent claim 15, the combination of Kanzler (US 5984277) in view of Nakata (US 4447044) does not teach, suggest, or render obvious the blocking device valves and work fluid flow pathways during a functioning mode as a winch and a functioning mode as a brake, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with additional elements of the claim. 
Examiner conducted an updated search after the submission of the Request for Continued Examination. The following references were additionally considered and are noted herein as considered pertinent prior art to the claimed invention. 
Oscar US-10109988-B2 discloses a work unit (12), bearing at least a pair of capstans (14) to support the cables (see Figures 2B and 4) and provided with a safety device (20) cooperating with the pair of capstans;
a winding and unwinding unit for the cables (: wherein there is winding and unwinding of capstans 14 during laying; elements 11 are fed by respective reels 19), comprising a winding motor and a reel (reel 19) for winding and unwinding the cables (wherein each pair of capstans 14 of the brake machines 12 drives a respective hydraulic pump 15, the pump suitable to send oil to valve 17 for creating a braking effect, see page 9; wherein the capstans are motorized).
However, the control and braking of Oscar does not utilize a dynamic breaking device cooperating with a reel, disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim and in light of the specification. 
Turner (US 3121557) discloses a work unit (hydraulic tension booster 68, Figure 4), bearing at least a pair of capstans (74, 76) to support the cables (64, 66) and provided with a safety device () cooperating with the pair of capstans (Col. 3, lines 17-28);
a winding and unwinding unit (50) for the cables, comprising a winding motor (98) and provided with a dynamic brake cooperating with a reel (reels 60, 62) for winding and unwinding the cables (Col. 3, lines 1-16);
an adjustment and safety hydraulic circuit (Figure 5) in which a work fluid flows (Col. 3, lines 44-50);
a first power transmission unit comprising a hydraulic motor (hydraulic motor 98) and a pump (hydraulic pump). 
However, Turner does not teach, suggest, or render obvious the hydraulic accumulator, regulation and command devices, valves, and direction of work fluid flows during winch and brake modes, disposed in and function as required by the claimed invention, in combination with additional elements of the claim. 
Leithiser (US 3037720) discloses a work unit (C), a pair of capstans (33, 34), a winding and unwinding unit for the cables (Col. 3, lines 44-60), reel (F), an adjustment and safety hydraulic circuit (Hydraulic system D) in which a work fluid flows (hydraulic oil 71);
a first power transmission unit (Col. 3, lines 36-44)comprising a hydraulic motor and a pump (see pump 63; the capstan wheels 33 and 34 are connected to hydraulic motor pumps 67 and 68, adapted to receive hydraulic oil), transmitting power to the work unit (Col. 2, lines 36-41; Col. 3, lines 60-75), an accumulator (65) connected to an adjustment valve (84). 
However, Leithiser similarly does not teach, suggest, or render obvious the regulation and command devices, valves, and direction of work fluid flows during winch and brake modes, disposed in and function as required by the claimed invention, in combination with additional elements of the claim. 
For the above stated reasons, it was determined that claim 15 is allowable. Dependent claims 16-18 and 21-29 are allowable due to dependency from an allowed base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723